Citation Nr: 1829374	
Decision Date: 06/01/18    Archive Date: 06/27/18

DOCKET NO.  13-26 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Milwaukee Pension Center


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim as to whether the character of the Veteran's discharge represents a bar to VA benefits, other than health care benefits under Chapter 17, United States Code (U.S.C.).

2.  Whether the character of the Veteran's discharge represents a bar to VA benefits, other than health care benefits under Chapter 17, US.C.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Jones, Counsel


INTRODUCTION

The period for which the Veteran seeks to have recognized as active service is from November 1988 to August 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 determination issued by the Department of Veterans Affairs (VA) Milwaukee Pension Center.

The Veteran recently testified before the undersigned at a Board videoconference hearing in March 2018.  A transcript of the hearing has been associated with the claims file. 


FINDINGS OF FACT

1.  In a January 1995 administrative decision, the Regional Office (RO) determined that the character of the Veteran's discharge was a bar to eligibility for VA benefits, other than health care benefits under Chapter 17, U.S.C.  Although the Veteran was notified of the decision and his appellate rights, he did not perfect an appeal within the applicable time period, nor was new and material evidence received within one year of the decision, the decision is final.

2.  The evidence received since the final January 1995 administrative decision relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  

3.  The evidence of record reflects that the misconduct committed by the appellant during service was willful and persistent, and did not consist of minor offenses offset by otherwise honest, faithful, and meritorious service.

4.  The probative evidence of record fails to establish that the appellant was insane at the time he committed the offenses that resulted in his discharge from service.


CONCLUSIONS OF LAW

1.  The January 1995 administrative decision determining that the Veteran's character of discharge represents a bar to VA benefits, other than health care benefits under Chapter 17, U.S.C., is final.  38 U.S.C. §§ 7104, 7015(c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

2.  New and material evidence has been received to warrant reopening of the claim of whether the Veteran's character of discharge represents a bar to VA benefits, other than health care benefits under Chapter 17, U.S.C.  38 U.S.C. §§ 5107, 5108 (2012); 38 C.F.R. § 3.156 (2017). 

3.  The character of the Veteran's discharge from military service is a bar to VA benefits, other than health care benefits under Chapter 17, U.S.C. 38 U.S.C. §§ 5107, 5303 (2012); 38 C.F.R. § 3.1, 3.12, 3.102, 3.354 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

I.  Petition to Reopen

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C. §§ 7104, 7105 (2012); 38 C.F.R. § 20.1100, 20.1103 (2017).  Pursuant to 38 U.S.C. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2017). 

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.


Factual Background and Analysis

In a January 1995 administrative decision, the Veteran was notified of VA's determination that the character of his discharge was a bar to receipt of VA benefits.  

The Veteran was notified of the decision in a January 1995 letter, which included a VA Form 4107 (Your Rights to Appeal Our Decision).  He did not appeal the determination and no new and material evidence was received within a year of the issuance of the administrative decision.  Thus, the January 1995 administrative decision is final and not subject to revision on the same factual basis.  See 38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 20.1103 (2017).  

The Veteran now seeks to reopen the previously denied claim of whether his character of discharge represents a bar to VA benefits, other than health care benefits under Chapter 17, U.S.C.  As noted above, despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

The evidence of record at the time of the January 1995 administrative decision included the Veteran's military personnel records.

The additional evidence received since the January 1995 administrative decision includes a transcript of the March 2018 Board videoconference hearing in which the appellant asserted that his misconduct was not a series of repeat offenses or repeated misconduct.  He indicated that he made one mistake.  

The Board has carefully considered the record, with particular attention to the additional evidence received since the final January 1995 administrative decision.  After considering this additional evidence, the Board concludes that it is new and material warranting reopening of the claim of whether the Veteran's character of discharge represents a bar to VA benefits.  In this regard, the evidence added to the record since the final January 1995 administrative decision includes a transcript of the March 2018 Board hearing, in which the appellant addressed the nature and severity of conduct that led to a discharge under other than honorable conditions.  In this case, the Board finds that this evidence is new as it was not previously associated with the record.  Additionally, this evidence is material, as it raises a reasonable possibility of substantiating the appellant's claim.

Under these circumstances, the Board finds that new and material evidence has been presented.  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Accordingly, the Board finds that the previously denied claim of whether the character of the appellant's discharge is a bar to eligibility for VA benefits is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

II.  Character of Discharge

To establish eligibility for most VA benefits based on an individual's military service, the character of discharge for the period of service at issue must be under conditions other than dishonorable.  38 C.F.R. § 3.1.  

There are two types of character of discharge bars to establishing entitlement for VA benefits: statutory bars found at 38 U.S.C. § 5303(a) and 38 C.F.R. § 3.12(c), and regulatory bars listed in 38 C.F.R. § 3.12(d).

As to the statutory bar, benefits are not payable where the former service member was discharged or released under one of the following conditions: (1) as a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities; (2) by reason of the sentence of a general court-martial; (3) resignation by an officer for the good of  the service; (4) as a deserter; (5) as an alien during a period of hostilities, where it is affirmatively shown that the former service member requested his or her release; and (6) by reason of a discharge under other than honorable conditions issued as a result of an AWOL for a continuous period of at least 180 days (with specified exceptions to this condition).  38 U.S.C. § 5303(a); 38 C.F.R. § 3.12(c).

As to the regulatory bars, a discharge or release because of one of the following offenses is considered to have been issued under dishonorable conditions: (1) acceptance of an undesirable discharge to escape trial by general court martial; (2) mutiny or spying; (3) an offense involving moral turpitude (including, generally, conviction of a felony); (4) willful and persistent misconduct (including a discharge under other than honorable conditions, if it is determined it was issued because of willful and persistent misconduct; however, a discharge because of a minor offense will not be considered willful and persistent misconduct if service was otherwise honest, faithful and meritorious); and (5) homosexual acts involving aggravating circumstances or other factors affecting the performance of duty.  38 C.F.R. § 3.12(d).

Willful misconduct means an act involving conscious wrongdoing or known prohibited action.  An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  38 C.F.R. § 3.1(n).

The payment of VA compensation or pension benefits will not be barred if it is found that the person was insane at the time of committing the offense causing such discharge or release or unless otherwise specifically provided in law and regulation.  38 U.S.C. § 5303(b).

Factual Background and Analysis

A review of the Veteran's service records demonstrates that in April 1991 he was charged with a violation of Article 86 of the Uniform Code of Military Justice (UCMJ) for unauthorized absence from March 7, 1991 to March 1991; violation of Article 112a for wrongful use of cocaine on March 25, 1991; and violation of Article 121 for wrongfully stealing personal property of a value of $400.00 on March 18, 1991.  Nonjudicial punishment was awarded.  In June 1991, the Veteran was charged with a violation of Article 86 for unauthorized absence from appointed place of duty on April 20, 1991, and for violation of Article 92 for disobeying a lawful order from commanding officer by wrongfully missing 6 restricted men's musters between April 12, 1991, to April 22, 1991.  Nonjudicial punishment was again awarded.  The Veteran was recommended for separation due to misconduct.  The appellant's Form DD-214 shows that he ultimately received a discharge under other than honorable conditions for misconduct-drug abuse.

In testimony provided during the Board hearing, the Veteran asserted that the misconduct barring him from VA benefits was not a series of repeat offenses or repeat misconduct.  Instead, it's all the same misconduct flowing from the same mistake.  He contended that issues such as the promotion test and a troubled marriage led to his misconduct.  

After carefully reviewing the record, the Board finds that the character of the appellant's discharge is a bar to his receipt of VA benefits, other than health care under Chapter 17, Title 38, United States Code.

As an initial matter, the Board finds that the statutory bars under 38 C.F.R. § 3.12(c) do not apply in this case.

Nevertheless, given the facts above, the Board finds that the incidents leading to the appellant's discharge were willful and persistent in nature as to reflect an ongoing pattern of misconduct.  In reaching this determination, the Board has considered the appellant's testimony during the Board hearing.  Although the appellant reported that he had many problems during service, he had numerous instances of misconduct occurring regularly from March 1991 to April 1991.  The frequency of his misconduct at this time unfortunately shows a pattern of behavior that may be characterized as willful - intentional or deliberate- in that there is no evidence of coercion or mental incapacity to suggest otherwise.  Moreover, his offenses interfered with his military duties and were not minor in nature.  Stringham v. Brown, 8 Vet. App. 445, 448 (1995); see also Cropper v. Brown, 6 Vet. App. 450, 452-453 (1994) (observing that drug use, unauthorized absence, drunk and disorderly conduct and failure to go to place of duty - were the types of offenses that would interfere with [the appellant's] military duties, indeed preclude their performance and thus could not constitute a minor offense).

The Board also finds that the appellant was not insane at the time of his willful and persistent misconduct.  38 U.S.C. § 5303(b); 38 C.F.R. § 3.12(b).  In order for a person to be found to have been insane at the time of committing the offense, the insanity must be such that it legally excuses the acts of misconduct.  Additionally, there must be a causal connection between the insanity and the misconduct in order to demonstrate that a claimant's other than honorable discharge should not act as a bar to the grant of veterans' benefits.  Cropper v. Brown, 6 Vet. App. 450 (1994).  Critically, the appellant's service treatment records do not document any mental health impairment; moreover, there were no findings of insanity at any time.  The appellant has not asserted otherwise.

In sum, the evidence establishes that the appellant received an other than honorable discharge because of willful and persistent misconduct.  There is no evidence the appellant was insane at the time he committed any of the offenses resulting in his discharge.  In addition, while the Veteran asserts that all of his misconduct arose out of one mistake, the repeat nature of his conduct does not support his assertion.  Moreover, although the Board appreciates that the Veteran has learned from his mistakes during service, and has otherwise led an exemplary life, nothing in the law or regulations provides the Board any greater discretion in this matter because of good conduct after discharge.  Therefore, under the circumstances of this case, the Board concludes that the preponderance of the evidence is against the claim and the character of the appellant's discharge is a bar to his receipt of VA benefits, other than health care under Chapter 17, Title 38, United States Code.  38 U.S.C. §§ 101(2), 5303(b); 38 C.F.R. §§ 3.1, 3.12.












ORDER

New and material evidence having been received, the application to reopen the previously denied claim of whether Veteran's discharge from service is a bar to eligibility for VA benefits, other than health care benefits under Chapter 17, U.S.C., is granted.

The character of the Veteran's discharge from service is a bar to eligibility for VA benefits, other than health care benefits under Chapter 17, U.S.C.




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


